EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The primary reason independent claims 1-21 is allowable is because the closest prior art of record, WO 2017/039502, fails to teach or fairly suggest either alone or in combination with the prior art of record a method performed by a mesh node for enabling communication of packets in a wireless mesh network with multiple mesh nodes that includes receiving an original advertisement message comprising a Bloom filter initiated by an original gateway of the mesh network, wherein the Bloom filter indicates a mesh path for delivering packets from nodes in the wireless mesh network to the original gateway, detecting that a predetermined maximum fill rate is reached in the Bloom filter of the received original advertisement message, creating a new advertisement message comprising a new Bloom filter initiated by the mesh node with a reduced fill rate, thereby acting as an intermediate gateway, and transmitting the new advertisement message with the new Bloom filter indicating that the new advertisement message originates from said original gateway.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466